Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battat et al (Battat), US 8,291,324, in view of Malloy et al (Malloy), US 2007/0067296. 

Battat and Malloy were cited in the previous office action.


As per claim 1, Battat taught the invention including a computer-implemented method, comprising:
Monitoring a set of activities for a set of applications within a network environment (col.3, line 7-21, col.4, lines 30-35, col.10, lines 10-20, col.14, lines 21-40);
Generating a network simulation display for the set of applications including performance and load (col.15, lines 30-37, 65-67, col.16, lines 1-7);
Identifying a contextual change for an application of the set of applications (col.10, lines 10-20, col.11, lines 1-14, col.13, lines 21-26, col.14, lines 21-40, col.15, lines 65-67, col.16, lines 1-7);
Generating a virtual reality visualization of the network simulation display based on the contextual change (col.4, lines 30-44, col.10, lines 10-28, col.13, lines 21-26, col.14, lines 48-53, col.15, lines 65-67, col.16, lines 1-7, 44-56);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network simulation display (abstract, col.4, lines 45-67, col.5, lines 1-17, 26-41, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: direct access to operational and administrative aspects; directly activating manipulation and control software to correct problem or adjust operation); and
Dynamically modifying the network simulation display within the virtual reality visualization in response to the parameter change (col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2).  
Implementing a change to at least one element of the network environment in response to detecting the parameter change and dynamically modifying the network load simulation (abstract, col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: directly activating manipulation and control software to correct problem or adjust operation).

Battat did not specifically teach the generated network simulation display is a network load simulation for the set of applications based on the set of activities and modify the network load simulation when there is a change.  Malloy taught to: 
Monitoring a set of activities for a set of applications (pp. 0032);
Generating a network load simulation for the set of applications based on the set of activities (pp. 0032-0034);
Identifying a contextual change for an application of the set of applications (pp. 0035-0038, 0041-0043);
Updating of the network load simulation based on the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network load simulation (pp. 0036, 0038-0043); and
Dynamically modifying the network load simulation within the virtual reality visualization in response to the parameter change (pp. 0037, 0041-0043, 0147-0149).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy in order to implement Battat’s network management system to also display software load information with the visual heterogeneous network to the administrators and allow the administrators to identify performance and load issues of software applications.

As per claim 2, Battat and Malloy taught the invention as claimed in claim 1.  Malloy further taught to comprise:
Determining a subset of applications affected by the contextual changes (pp. 0042-0043).  

As per claim 3, Battat and Malloy taught the invention as claimed in claim 2.  Malloy further taught to comprise:
Generating a time recommendation for the contextual change based on the network load simulation, the parameter change, and the subset of applications affected by the contextual change (pp. 0043-0045).  

As per claim 4, Battat and Malloy taught the invention as claimed in claim 1.  Malloy further taught to comprise:
Determining a new application to be added to the set of applications, the new application representing at least a portion of the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7); and
Modifying the virtual reality visualization of the network load simulation based on the new application (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7).  

As per claim 6, Battat and Malloy taught the invention as claimed in claim 1.  Battat and Malloy in combination further taught to comprise:
Determining one or more network assets affected by the modified network load simulation (see Malloy pp. 0042-0044); and
Generating a network asset notification representing the one or more network assets (Battat col.15, lines 66-67, col.16, lines 1-7).  

As per claim 7, Battat and Malloy taught the invention as claimed in claim 1.  Malloy further taught to comprise:
Generating application metadata for each application of the set of applications based on monitoring the set of activities (figures 5 and 8).

As per claim 8, Battat taught the invention including a system, comprising:
One or more processors (col.18, lines 42-56); and
A computer-readable storage medium (col.18, lines 42-56), coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Monitoring a set of activities for a set of applications within a network environment (col.3, line 7-21, col.4, lines 30-35, col.10, lines 10-20, col.14, lines 21-40);
Generating a network simulation display for the set of applications including performance and load (col.15, lines 30-37, 65-67, col.16, lines 1-7);
Identifying a contextual change for an application of the set of applications (col.10, lines 10-20, col.11, lines 1-14, col.13, lines 21-26, col.14, lines 21-40, col.15, lines 65-67, col.16, lines 1-7);
Generating a virtual reality visualization of the network simulation display based on the contextual change (col.4, lines 30-44, col.10, lines 10-28, col.13, lines 21-26, col.14, lines 48-53, col.15, lines 65-67, col.16, lines 1-7, 44-56);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network simulation display (abstract, col.4, lines 45-67, col.5, lines 1-17, 26-41, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: direct access to operational and administrative aspects; directly activating manipulation and control software to correct problem or adjust operation); and
Dynamically modifying the network simulation display within the virtual reality visualization in response to the parameter change (col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2).  
Implementing a change to at least one element of the network environment in response to detecting the parameter change and dynamically modifying the network load simulation (abstract, col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: directly activating manipulation and control software to correct problem or adjust operation).

Battat did not specifically teach the generated network simulation display is a network load simulation for the set of applications based on the set of activities and modify the network load simulation when there is a change.  Malloy taught to: 
Monitoring a set of activities for a set of applications (pp. 0032);
Generating a network load simulation for the set of applications based on the set of activities (pp. 0032-0034);
Identifying a contextual change for an application of the set of applications (pp. 0035-0038, 0041-0043);
Updating of the network load simulation based on the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network load simulation (pp. 0036, 0038-0043); and
Dynamically modifying the network load simulation within the virtual reality visualization in response to the parameter change (pp. 0037, 0041-0043, 0147-0149).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy in order to implement Battat’s network management system to also display software load information with the visual heterogeneous network to the administrators and allow the administrators to identify performance and load issues of software applications.

As per claim 9, Battat and Malloy taught the invention as claimed in claim 8.  Malloy further taught to comprise:
Determining a subset of applications affected by the contextual changes (pp. 0042-0043).  

As per claim 10, Battat and Malloy taught the invention as claimed in claim 9.  Malloy further taught to comprise:
Generating a time recommendation for the contextual change based on the network load simulation, the parameter change, and the subset of applications affected by the contextual change (pp. 0043-0045).  

As per claim 11, Battat and Malloy taught the invention as claimed in claim 8.  Malloy further taught to comprise:
Determining a new application to be added to the set of applications, the new application representing at least a portion of the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7); and
Modifying the virtual reality visualization of the network load simulation based on the new application (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7).  

As per claim 13, Malloy taught the invention as claimed in claim 8.  Battat and Malloy in combination further taught to comprise:
Determining one or more network assets affected by the modified network load simulation (see Malloy pp. 0042-0044); and
Generating a network asset notification representing the one or more network assets (Battat col.15, lines 66-67, col.16, lines 1-7).  

As per claim 14, Battat and Malloy taught the invention as claimed in claim 8.  Malloy further taught to comprise:
Generating application metadata for each application of the set of applications based on monitoring the set of activities (figures 5 and 8).

As per claim 15, Battat taught the invention including a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executed by one or more processors to cause the one or more processors to perform operations comprising:
Monitoring a set of activities for a set of applications within a network environment (col.3, line 7-21, col.4, lines 30-35, col.10, lines 10-20, col.14, lines 21-40);
Generating a network simulation display for the set of applications including performance and load (col.15, lines 30-37, 65-67, col.16, lines 1-7);
Identifying a contextual change for an application of the set of applications (col.10, lines 10-20, col.11, lines 1-14, col.13, lines 21-26, col.14, lines 21-40, col.15, lines 65-67, col.16, lines 1-7);
Generating a virtual reality visualization of the network simulation display based on the contextual change (col.4, lines 30-44, col.10, lines 10-28, col.13, lines 21-26, col.14, lines 48-53, col.15, lines 65-67, col.16, lines 1-7, 44-56);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network simulation display (abstract, col.4, lines 45-67, col.5, lines 1-17, 26-41, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: direct access to operational and administrative aspects; directly activating manipulation and control software to correct problem or adjust operation); and
Dynamically modifying the network simulation display within the virtual reality visualization in response to the parameter change (col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2).  
Implementing a change to at least one element of the network environment in response to detecting the parameter change and dynamically modifying the network load simulation (abstract, col.4, lines 45-67, col.5, lines 1-17, col.11, lines 1-14, 24-67, col.12, lines 1-12, col.15, lines 30-37, 48-53, col.16, lines 65-67, col.17, lines 1-2: directly activating manipulation and control software to correct problem or adjust operation).

Battat did not specifically teach the generated network simulation display is a network load simulation for the set of applications based on the set of activities and modify the network load simulation when there is a change.  Malloy taught to: 
Monitoring a set of activities for a set of applications (pp. 0032);
Generating a network load simulation for the set of applications based on the set of activities (pp. 0032-0034);
Identifying a contextual change for an application of the set of applications (pp. 0035-0038, 0041-0043);
Updating of the network load simulation based on the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7);
Detecting a parameter change from a user interaction within the virtual reality visualization of the network load simulation (pp. 0036, 0038-0043); and
Dynamically modifying the network load simulation within the virtual reality visualization in response to the parameter change (pp. 0037, 0041-0043, 0147-0149).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy in order to implement Battat’s network management system to also display software load information with the visual heterogeneous network to the administrators and allow the administrators to identify performance and load issues of software applications.

As per claim 16, Battat and Malloy taught the invention as claimed in claim 15.  Malloy further taught wherein the operations further comprise:
Determining a subset of applications affected by the contextual changes (pp. 0042-0043); and
 Generating a time recommendation for the contextual change based on the network load simulation, the parameter change, and the subset of applications affected by the contextual change (pp. 0043-0045).  

As per claim 17, Battat and Malloy taught the invention as claimed in claim 15.  Malloy further taught wherein the operations further comprise:
Determining a new application to be added to the set of applications, the new application representing at least a portion of the contextual change (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7); and
Modifying the virtual reality visualization of the network load simulation based on the new application (pp. 0035-0036, 0038-0043, 0142, 0147-0149; figure 7).  

As per claim 19, Battat and Malloy taught the invention as claimed in claim 15.  Battat and Malloy in combination further taught to comprise:
Determining one or more network assets affected by the modified network load simulation (see Malloy pp. 0042-0044); and
Generating a network asset notification representing the one or more network assets (Battat col.15, lines 66-67, col.16, lines 1-7).  

As per claim 20, Battat and Malloy taught the invention as claimed in claim 15.  Malloy further taught wherein the operations further comprise:
Generating application metadata for each application of the set of applications based on monitoring the set of activities (figures 5 and 8).

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battat and Malloy as applied to claims 1-4, 6-11, 13-17 and 19-20 above, and further in view of Rosu et al (Rosu), US 5,359,649. 

Rosu was cited in the previous office action.

As per claim 5, Battat and Malloy taught the invention as claimed in claim 1.  Battat and Malloy did not teach to further comprise:
Generating a network load history based on the set of activities for the set of applications; and
In response to identifying the contextual changes, generating a suggested parameter change based on the network load history.  

Rosu taught to generate a network load history based on the set of activities for the set of applications (col.20, lines 5-28); and in response to identifying the contextual changes, generate a suggested parameter change based on the network load history (col.20, lines 5-28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy and Rosu and make corresponding planning such as reassignment of network routes for specific hours of day.

As per claim 12, Battat and Malloy taught the invention as claimed in claim 8.  Battat and Malloy did not teach to further comprise:
Generating a network load history based on the set of activities for the set of applications; and
In response to identifying the contextual changes, generating a suggested parameter change based on the network load history.  

Rosu taught to generate a network load history based on the set of activities for the set of applications (col.20, lines 5-28); and in response to identifying the contextual changes, generate a suggested parameter change based on the network load history (col.20, lines 5-28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy and Rosu and make corresponding planning such as reassignment of network routes for specific hours of day.

As per claim 18, Battat and Malloy taught the invention as claimed in claim 15.  Battat and Malloy did not teach to further comprise:
Generating a network load history based on the set of activities for the set of applications; and
In response to identifying the contextual changes, generating a suggested parameter change based on the network load history.  

Rosu taught to generate a network load history based on the set of activities for the set of applications (col.20, lines 5-28); and in response to identifying the contextual changes, generate a suggested parameter change based on the network load history (col.20, lines 5-28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Battat and Malloy and Rosu and make corresponding planning such as reassignment of network routes for specific hours of day.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zavalkovsky, US 7,313,635
McBride, US 2003/0151619

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 26, 2022